273 F.2d 523
Maurice J. TOLLIVER, Appellant,v.UNITED STATES of America, Appellee.
No. 15299.
United States Court of Appeals District of Columbia Circuit.
Argued December 7, 1959.
Decided December 17, 1959.

Mr. Kevin P. Charles, Washington, D. C. (appointed by this court), for appellant.
Mr. Frank Q. Nebeker, Asst. U. S. Atty., with whom Messrs. Oliver Gasch, U. S. Atty., and Carl W. Belcher, Asst. U. S. Atty., were on the brief, for appellee.
Before PRETTYMAN, Chief Judge, and EDGERTON and BASTIAN, Circuit Judges.
PER CURIAM.


1
Appellant was indicted, tried and convicted in a one count indictment charging assault with a deadly weapon upon a member of the Metropolitan Police Department in violation of § 22-505(b) of the D.C.Code (Supp.VII, 1959).


2
Appellant urges, first, that the failure of his counsel in the trial court to pursue his attempt to impeach a Government witness constituted ineffective assistance of counsel. Secondly, appellant claims that the trial court erroneously permitted the introduction of evidence and gave an erroneous instruction on the doctrine of flight.


3
We have examined both of these contentions and, under the circumstances of this case, find no error.


4
Affirmed.